DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
2/6/2022. No claims were amended. Claims 1-19 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Rejections under 35 USC 102 are maintained. Rejections under 35 USC 103 are maintained.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 2-3 that the claimed subject matter cannot be performed in the human mind, as it would require analysis of vast amounts of information that is unavailable to a human user, and even if it would have been available, by the time such analysis is completed by a human (if at all) the website/computerized application would have been updated many times so that the information that by the time any useful information is extracted by a human it would no longer be relevant. Examiner respectfully disagrees. Under Step 2A, prong 1, independent claim 1 recites “obtain (a) user journey information of a plurality of user journeys, each performed in a respective session … , each of the user journeys including information of a respective series of actions made by a corresponding user …  in order to achieve a goal, and (b) feedback information, indicative of feedback provided by the user associated with a feedback user journey of the user journeys; identify matching user journeys of the user journeys being the user journeys that meet a similarity criterion with the feedback journey, wherein a second user associated with at least one of the matching user journeys did not provide feedback for the respective matching user journey; and determine a feedback impact score associated with the feedback information, based on analysis of the matching user journeys.” The claim merely recites obtaining user journey information and feedback information. There is nothing in the claim that precludes a human user from obtaining the claimed information retrieval. Additionally, there is no time restriction or dynamic updating of the obtained data claimed in the independent claim. Examiner notes a human user may perform the analyses claimed above. Independent claim 1 additionally recites applying the abstract idea on a website or a computerized application, however, merely applying the abstract concept to a technical environment is not enough to confer statutory subject matter eligibility. Independent claims 10 and 19 are ineligible for the same reasons above. Examiner further submits that the claims do not integrate the abstract idea into a practical application because the claims (the judicial exception and the additional elements such as a website or a computerized application, processing circuitry) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 3 that Gilon does not deal with a user journey because the claimed user journey is a series of actions that is performed during a single session within a website or a computerized application. Examiner respectfully disagrees. Applicant’s broadly claimed user journey is disclosed by Gilon. See Gilon at paragraph 21 “computer-implemented method for mapping a user's journey through a significant life transition (SLT) event is provided. The method comprises: providing a plurality of milestones associated with each of a plurality of different SLT events thereby creating a plurality of journeys;” paragraph 73 “Third, knowledge may be extracted from information. Knowledge may be extracted by comparing, contextualizing, and connecting relevant information. Knowledge may include user's experiences of an event. Knowledge may include users' insights on particular events and milestones;” paragraph 85 “The application collects the comments as data and filters out the relevant information.” Noting the software application capturing a user journey of a plurality of user journeys. 
Applicant argues on p. 3 that Gilon fails to disclose identifying matching user journeys that meet a similarity criterion. Examiner respectfully disagrees. Applicant’s broadly claimed identifying matching user journeys that meet a similarity criterion is disclosed by Gilon. Gilon at paragraph 121 “end users may add questions about subjects they are interested in. The subjects may relate to SLTs, milestones in the SLTs, events, etc. The matching engine may be configured to receive questions from the end users. The matching engine may employ NLP and machine learning methods to … find similar questions or existing answers to those questions, and/or (4) match questions to other users or contributors who may be able to answer those questions … The community may include a plurality of users who are currently undergoing a particular SLT.” Noting the matching engine finding similar questions or existing answers to those questions (similarity criterion) and matching questions to other users which may include users undergoing a particular significant life transition which is mapped to the identifying matching user journeys.
Applicant argues on p. 3-4 that Gilon fails to disclose determination of a feedback impact score that is associated with the feedback information. Examiner respectfully disagrees. Gilon discloses this feature at paragraph 121 “User quality ranking can also indicate a ranking of a user or contributor's previous answers. To determine relevancy, the matching engine may determine whether a user or contributor had experienced the relevant step, and/or whether the user or contributor can be considered to be an expert in a particular subject” noting the user quality ranking based on their contributions mapped to the feedback impact score associated with the feedback information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-9 are directed toward the statutory category of a machine (reciting a “system”). Claims 10-18 are directed toward the statutory category of a process (reciting a “method”). Claim 19 is directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer readable storage medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 10 and 19 are directed to an abstract idea by reciting obtain (a) user journey information of a plurality of user journeys, each performed in a respective session … , each of the user journeys including information of a respective series of actions made by a corresponding user …  in order to achieve a goal, and (b) feedback information, indicative of feedback provided by the user associated with a feedback user journey of the user journeys; identify matching user journeys of the user journeys being the user journeys that meet a similarity criterion with the feedback journey, wherein a second user associated with at least one of the matching user journeys did not provide feedback for the respective matching user journey; and determine a feedback impact score associated with the feedback information, based on analysis of the matching user journeys. The claims are considered abstract because these steps recite mental processes like concepts performed in the human mind including an observation, evaluation, judgment, opinion. The claims obtain user journey and feedback information associated with the journey to match user journeys without feedback to determine a feedback impact score associated with the feedback information of the matching user journeys which is mental process.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a website or a computerized application, processing circuitry) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-9 and 11-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, 13-15, and 17-19 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Gilon et al, US Publication No. 2017/0024656 A1, hereinafter Gilon. As per,

Claims 1, 10, 19
Gilon teaches
A feedback enrichment system, the feedback enrichment system comprising a processing circuitry configured to: /
A feedback enrichment method, the method comprising: /
A non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processing circuitry of a computer to perform a method comprising: (Gilon [0099])
obtain (a) user journey information of a plurality of user journeys, each 5performed in a respective session within a website or a computerized application, each of the user journeys including information of a respective series of actions made by a corresponding user, within the website or the computerized application, in order to achieve a goal, and (b) feedback information, indicative of feedback provided by the user associated with a feedback user journey of the user journeys; 10(Gilon [0021] “computer-implemented method for mapping a user's journey through a significant life transition (SLT) event is provided. The method comprises: providing a plurality of milestones associated with each of a plurality of different SLT events thereby creating a plurality of journeys;” [0073] “Third, knowledge may be extracted from information. Knowledge may be extracted by comparing, contextualizing, and connecting relevant information. Knowledge may include user's experiences of an event. Knowledge may include users' insights on particular events and milestones;” [0085] “The application collects the comments as data and filters out the relevant information.” Noting the software application capturing a user journey of a plurality of user journeys. Also note the user’s insights mapped to feedback information.)
identify matching user journeys of the user journeys being the user journeys that meet a similarity criterion with the feedback journey, wherein a second user associated with at least one of the matching user journeys did not provide feedback for the respective matching user journey; (Gilon [0121] “end users may add questions about subjects they are interested in. The subjects may relate to SLTs, milestones in the SLTs, events, etc. The matching engine may be configured to receive questions from the end users. The matching engine may employ NLP and machine learning methods to … find similar questions or existing answers to those questions, and/or (4) match questions to other users or contributors who may be able to answer those questions … The community may include a plurality of users who are currently undergoing a particular SLT.”)
and determine a feedback impact score associated with the feedback information, 15based on analysis of the matching user journeys.  (Gilon [0121] “User quality ranking can also indicate a ranking of a user or contributor's previous answers. To determine relevancy, the matching engine may determine whether a user or contributor had experienced the relevant step, and/or whether the user or contributor can be considered to be an expert in a particular subject” noting the user quality ranking based on their contributions)
Claims 4, 13
Gilon teaches
wherein the user journey information further includes behavioral information indicative of a behavior of the corresponding user during at least part of the respective session.  (Gilon [0151] “the recommendation engine can parametrize the user's behavior and body response characteristics at different timeframes”)
Claims 5, 14
Gilon teaches
wherein the behavioral information includes one or more of: -15- a. an indication of time passing between performance of pairs of subsequent actions of the actions; b. a trajectory of a cursor controlled by the corresponding user operating an input device; 5c. a rage clicks number during the respective session; or d. a dead clicks number during the respective session.  (Gilon [0151] “the recommendation engine can be configured to: … extract temporal status from the user's location, social interaction, and mood/thoughts (e.g. the user's feelings at a particular moment)” noting the extracting of temporal status from the user’s social interaction mapped to an indication of time passing between performance of pairs of subsequent actions)
Claims 6, 15
Gilon teaches
wherein the feedback impact score is also based on an amount of matching user journeys.  (Gilon [0161] “determining a frequency at which each user insight is matched to the corresponding step, and ranking the matched user insights based on their frequencies.”)
Claims 8, 17
Gilon teaches
15Claims 8, cdddfdfwherein the processing circuitry is further configured to display, to an operator of the feedback enrichment system, the feedback impact score, or a recording of the feedback user journey, or a recording of one or more of the matching user journeys, or the series of steps associated with at least one of: (a) feedback user journey, or (b) the matching user journeys.  (Gilon [0154] “The method may also include receiving input data from the computing devices when the users interact with the set of visual objects in the event navigation portal; and analyzing the input data derived from the users' interaction with the set of visual objects to: … map the step(s) relating to the life event(s) for each user on a timeline, wherein the timeline and the step(s) are included in the set of visual objects and displayed to the users on the graphical displays of the computing devices” mapped to displaying a recording of the series of steps associated with a feedback user journey)
Claims 9, 18
Gilon teaches
wherein the similarity criterion is identicality, or that a given threshold of the series of steps associated with the feedback user journey and with the matching user journeys are identical, wherein the given threshold is a given percentage or a given number.  (Gilon [0121] “end users may add questions about subjects they are interested in. The subjects may relate to SLTs, milestones in the SLTs, events, etc. The matching engine may be configured to receive questions from the end users. The matching engine may employ NLP and machine learning methods to … find similar questions or existing answers to those questions, and/or (4) match questions to other users or contributors who may be able to answer those questions … The community may include a plurality of users who are currently undergoing a particular SLT.” Noting the matching based on similarity of SLT mapped to the similarity criterion is identicality)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11-12 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Gilon in view of
Beringer et al, US Publication No. 2019/0294718 A1, hereinafter Beringer. As per,

Claims 2, 11
Gilon does not explicitly teach
wherein the user journey information further includes performance information indicative of performance of the website or the computerized application during at least part of the respective session.  
Beringer however in the analogous art of user journeys teaches
wherein the user journey information further includes performance information indicative of performance of the website or the computerized application during at least part of the respective session.  (Beringer [0142] “Monitoring network traffic may enable information to be gathered particular to the network performance associated with a client application 110 or set of applications”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Gilon’s user journey and feedback analysis to include performance information for the computerized application in view of Beringer in an effort to improve efficiency and ease of creating user journeys (see Beringer ¶ [0428] & MPEP 2143G).
	Claims 3, 12
Gilon does not explicitly teach
wherein the performance information includes an indication of a time since performance of at least one of the actions until completion of execution of code associated with the action within the website or the computerized application.  
Beringer however in the analogous art of user journeys teaches
wherein the performance information includes an indication of a time since performance of at least one of the actions until completion of execution of code associated with the action within the website or the computerized application.  (Beringer [0143] “network performance data refers to any type of data that indicates information about the network and/or network performance. Network performance data may include, for instance, a URL requested, a connection type (e.g., HTTP, HTTPS, etc.), a connection start time, a connection end time, an HTTP status code, request length, response length, request headers, response headers, connection status (e.g., completion, response time(s), failure, etc.), and the like”)
The rationales to modify/combine the teachings of Gilon with/and the teachings of Beringer are presented in the examining of claims 2, 11 and incorporated herein.

Claims 7 and 16 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Gilon in view of
Siddiqui et al, US Publication No. 2019/0228288 A1, hereinafter Siddiqui. As per,

Claims 7, 16
Gilon does not explicitly teach
wherein the goal is associated with a monetary value and wherein the feedback impact score is also based on the monetary value. 
Gilon still teaches user journey and feedback analysis. Siddiqui however in the analogous art of user journeys teaches
wherein the goal is associated with a monetary value and wherein the feedback impact score is also based on the monetary value. (Siddiqui [0067] “the processing system is configured to determine the respective optimal temporal path of at least one journey outcome based on least one of: a future salary, cost, duration, or scholarship information”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Gilon’s user journey and feedback analysis to include the goal and feedback impact score associated with a monetary value in view of Siddiqui in an effort to help users identify improvement areas (see Siddiqui ¶ [0128] & MPEP 2143G).

 


	
	
	
	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080046218 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624